Holden, J.,
delivered the opinion of the court.
The appellant cotton company sued appellee, Bethel, on an itemized account for six hundred dollars cash advanced on a shipment of four bales of cotton less certain credits which showfed a balance due of four hundred and thirty-four dollars. The defendant below, appellee here, filed an offset for eight hundred and eighty-two dollars and recovered judgment over against the plaintiff in the sum of three hundred and fifteen dollars from which judgment the cotton company appeals.
The decisive point in the case is whether or not the cotton company ratified the alleged unauthorized act of its agent, Mr. Cullen, in agreeing that the cotton company would guarantee the sale of the four bales of cotton at not less than forty-two cents per pound, amounting in the aggregate to eight hundred and eighty-two dollars.
We have carefully reviewed the, testimony in this record offered to show a ratification by the appellant cotton company of the unauthorized act of the agent, Cullen, in guaranteeing that the cotton would be sold at forty-two cents per pound, and we are of the opinion that it *156was insufficient to show ratification on the part of the cotton company.
¥e cannot see that if would be of any value to set out this testimony in detail, but deem it sufficient to say that at no time, by conversation, by letters, or by actions, did the cotton company acknowledge and approve the alleged act of its agent, who, it is conclusively shown, had no authority to make an agreement to guarantee the cotton would be sold for forty-two cents per pound or any other definite price.
The record does not show that the cotton- company had full knowledge or any definite knowledge whatever, of the alleged .agreement between the agent and the appellee. Nor does the proof show that the cotton company, by any act or promise, approved or ratified the agreement or obligation alleged to have been entered into by the agent Cullen. In view of these conclusions-, the judgment of the lower court is reversed, and, since there is no dispute as to the correctness and validity of the claim of the cotton company against appellee, Bethel, judgment is rendered here for the sum sued for by the appellant.-
Reversed, and judgment here for appellant.

Reversed.